Citation Nr: 0830018	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-37 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Propriety of the reduction in evaluation from 60% to 20% 
for a herniated lumbar disk at L5 as of January 1, 2006.

2.	Entitlement to a total disability evaluation based on 
individual unemployment (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:  Betty L. G. Jones, Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1985 to 
June 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois and Milwaukee, 
Wisconsin, respectively.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the veteran's claim being certified to the 
Board, within the 90 day response period, the veteran 
submitted a request for a personal hearing before the Board.  
As such hearing has not yet been conducted, this matter 
should be REMANDED to schedule the veteran for a Travel Board 
or videoconference Board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board or 
videoconference Board hearing of his 
choosing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




